Citation Nr: 0212920	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  97-16 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1976 to January 1981.  This case comes before the 
Board of Veterans' Appeals (Board) from an August 1994 rating 
decision of the Los Angeles, California Regional Office (RO) 
of the Department of Veterans Affairs (VA).

In his August 2002 VA Form 646, the veteran's accredited 
representative raised the issue of entitlement to service 
connection for GERD as secondary to the veteran's chronic use 
of steroids for his asthma.  This issue has not been 
developed for appellate review, and is referred to the RO for 
any appropriate action.


FINDINGS OF FACT

1.  Prior to October 7, 1996, the veteran's bronchial asthma 
was no more than moderate.

2.  From October 7, 1996, the asthma has required 
intermittent courses of systemic corticosteroids; FEV-1 has 
exceeded 50 percent of predicted; FEV-1/FVC has exceeded 60 
percent; more than one attack per week with episodes of 
respiratory failure is not shown; daily use of systemic high 
dose corticosteroids or immuno-suppressive medication is not 
shown; and the asthma has not been more than severe in 
extent.


CONCLUSIONS OF LAW

1.  Prior to October 7, 1996, a rating in excess of 30 
percent for bronchial asthma is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.97, 
Code 6602 (effective prior to October 7, 1996).
2.  From October 7, 1996, a 60 percent rating is warranted 
for bronchial asthma.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 4.97, Code 6602 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have now been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  See VAOPGCPREC 11-2000.  However, the 
Board finds that all pertinent mandates of the VCAA and 
implementing regulations are met.

Well-groundedness is not an issue.  The veteran was notified 
via rating decisions in August 1993 and March and April 1994, 
statements of the case in September 1994 and March 1997, and 
supplemental statements of the case (SSOC) in April 1998, 
September 1999, April 2000, September 2000, and May 2002 as 
to why his claim was denied.  He was advised of what was 
needed to establish entitlement to the benefits sought and 
what the evidence of record showed, and what evidence VA 
obtained.  The veteran was specifically advised that he would 
have to submit himself private treatment records that VA 
could not obtain.

The RO has obtained the veteran's service medical records, 
his post-service treatment records, and arranged for VA 
examinations.  The veteran informed VA that he has been 
treated on a monthly basis by a private physician, Dr. Ezer, 
and that medical records associated with this treatment may 
essentially verify the status of his current asthma disorder.  
The RO contacted this physician by letter dated in May 2000 
in an effort to obtain treatment records from 1998 to 1999; 
however, the physician has not responded to the RO's request.  
In the May 2002 SSOC, the veteran was advised that Dr. Ezer 
had not responded to the records request, and advised the 
veteran to obtain himself any additional private treatment 
records.  The veteran did not follow up on this.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist is not a one-way street.  See Woods 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  And if the 
veteran desires VA consideration of treatment records only he 
can obtain, he must cooperate by obtaining them.  The Board 
finds that VA has satisfied its responsibilities to assist 
the veteran in development of his claim.

Where, as here, there has been substantial compliance with 
the VCAA and implementing regulations, a remand for further 
notice/development would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).

Factual Background

The veteran's service medical records show that asthma was 
diagnosed and treated on several occasions during his active 
service.  

In a November 1981 rating decision, the RO granted service 
connection for bronchial asthma, rated 30 percent.  VA and 
private treatment records, dated between 1981 and 1993, show 
the veteran used inhalers and took steroids in treatment of 
his asthma.  

On VA respiratory examination in October 1996, the veteran 
reported having asthma attacks two times a week, and that he 
was taking Proventil and Alupent.  He added that he self-
treated at home two times per week, and suffered from 
shortness of breath all of the time.  History of asthma was 
diagnosed.  Wheezing was noted on examination, and the 
veteran reported having dyspnea on exertion.  

December 1996 pulmonary function testing revealed:  FEV-1 69 
percent of predicted pre-bronchodilator and 90 percent of 
predicted post-bronchodilator and FEV-1/FVC of 75 percent.  
Prednisone and nebulizer treatment was noted on VA hospital 
admission in late December 1996 and early January 1997.

In April 1997 the veteran claimed that his asthma should be 
rated 60 percent, as he visited a doctor or an emergency room 
at least three times per year.  He added that after discharge 
from hospital admissions he was always continued on courses 
of systemic (oral or parenteral) corticosteroids, i.e. 
Prednisone.  He described his asthma as severe, and indicated 
that he treated himself at home with a machine and medication 
which only provided temporary relief.  

VA outpatient treatment records show that Prednisone was 
prescribed in October 1998.  Private treatment records show 
that Prednisone was prescribed in December 1998 and in June 
1999.

May 2001 pulmonary function testing revealed:  FEV-1 54.9 
percent of predicted pre-bronchodilator and 65.5 percent of 
predicted post-bronchodilator and FEV-1/FVC of 66 percent 
(pre-bronchodilator) and 71 percent (post-bronchodilator).  
The examiner observed that a severe obstructive ventilatory 
defect with air trapping was present, and recommended 
maximizing bronchodilator therapy.  

On June 2001 VA respiratory examination, the diagnosis was 
asthma, severe ventilatory defect.  The veteran gave a 
history of several asthma attacks requiring hospitalization, 
the last in December 1999.  He indicated that he was not 
losing weight and that he had shortness of breath on 
exertion.  Examination revealed inspiratory and expiratory 
wheezing; however rales or rhonchi were not heard.  

Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Rating Schedule which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings to apply 
under a particular code, the higher evaluation is to be 
assigned if the disability picture more closely approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  Any 
reasonable doubt is to be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  
The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, which 
requires that each disability be viewed in relation to its 
history.

As a preliminary matter, the Board notes that the criteria 
for rating pulmonary disorders were amended effective October 
7, 1996.  See 61 Fed. Reg. 46,720-31 (Sept. 5, 1996).  Where, 
as here, the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  See 
VAOPGCPREC 3-2000. 

Under the criteria in Code 6602 in effect prior to October 7, 
1996, mild bronchial asthma, paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks warranted a 10 percent rating.  A 30 percent 
rating was warranted for moderate asthma, asthmatic attacks 
rather frequent (separated by only 10-14 day intervals) with 
moderate dyspnea on exertion between attacks.  A 60 percent 
rating was warranted for severe asthma, frequent attacks of 
asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication, more than light manual labor precluded.  
Pronounced asthma, with very frequent asthmatic attacks, 
severe dyspnea on slight exertion between attacks, and marked 
loss of weight or other evidence of severe impairment of 
health warranted a 100 percent rating.  38 C.F.R. § 4.97, 
Code 6602 (effective prior to October 7, 1996).

Effective from October 7, 1996, bronchial asthma warrants a 
30 percent rating if FEV-1 is 56 to 70 percent of predicted; 
FEV-1/FVC is 56 to 70 percent; or where daily inhalational or 
oral bronchodilator therapy, or inhalational anti-
inflammatory medication is required.  A 60 percent rating is 
warranted for FEV-1 of 40 to 55 percent of predicted; FEV-
1/FVC of 40 to 55 percent; or at least monthly visits to a 
physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
is warranted for FEV-1 less than 40-percent of predicted; 
FEV-1/FVC less than 40 percent; or more than one attack per 
week with episodes of respiratory failure, or; the 
requirement for the daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  In the absence of clinical findings of asthma 
at the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97.

Analysis

At the outset, the Board finds that the criteria for rating 
bronchial asthma which became effective October 7, 1996, are 
more favorable to the veteran and will be applied from the 
date they became effective.  Because they have a specified 
effective date, they may not be applied prior to that date, 
October 7, 1996.  

Under the criteria in effect prior to October 7, 1996, the 
veteran's asthma was no more than moderate.  Frequent 
attacks, marked dyspnea on exertion between attacks with only 
temporary relief by medication; more than light manual labor 
precluded were not shown.  In fact, an August 1993 VA 
discharge summary indicates that the veteran's asthma was not 
preventing him from working.  On VA examination in early 
October 1996, while the veteran gave a history of asthma 
attacks two times per week and of dyspnea on exertion, severe 
asthma was not clinically confirmed.  Thus, a rating in 
excess of 30 percent was not warranted prior to October 7, 
1996.

Reviewing the rating for the veteran's asthma from October 7, 
1996, it is noteworthy that treatment records in the file 
(October 1998, December 1998, June 1999) document 
intermittent courses of systemic corticosteroids.  The 
veteran has also alleged at least monthly visits to a 
physician for required treatment of exacerbations.  While 
this has not been verified because the veteran's private 
physician has not responded to a VA request for records, and 
the veteran did not submit such records himself after being 
advised to do so, the absence of the treatment records and 
confirmation of the frequency of visits to his treating 
physician is not critical.  The intermittent systemic 
corticosteroid treatment of itself is sufficient to warrant 
the next higher, 60 percent, rating under the new criteria.

Under the old criteria, the veteran's asthma is not shown to 
be pronounced.  He is not shown to have very frequent attacks 
with severe dyspnea on slight exertion between attacks, and 
marked loss of weight or other evidence of severe impairment 
of health is not shown.  Under the new criteria, FEV-1 less 
than 40 percent predicted or FEV-1/FVC less than 40 percent; 
or more than one attack per week with respiratory failure; or 
required daily use of systemic high dose corticosteroids or 
immuno-suppressive medications is not shown.  Consequently, a 
further increase to 100 percent is not warranted under either 
the old or the new criteria.   


ORDER

A rating in excess of 30 percent for bronchial asthma , is 
denied for the period prior to October 7, 1996.

A 60 percent rating for bronchial asthma is granted from 
October 7, 1996, subject to the regulations governing payment 
of monetary awards.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

